DISSENTING OPINION OE
ME. JUSTICE AUDREY
The evidence establishes in my judgment that defendant is in possession of the lot referred to in the complaint because possession of the same was given to her by the engineer Enrique Castro with the knowledge and consent of plaintiff, who arranged to have one of her employees present on said occasion and who witnessed the delivery of possession. If later plaintiff repented of having consented in that said land, which she had under lease from the People of Puerto Rico, *772be delivered to defendant, this is a question which can not affect this action.
Plaintiff did not testify at the trial and the only witness she offered did not contradict the evidence of defendant as to the consent to which we have referred.
The judgment appealed from should have been reversed and judgment rendered in favor of defendant.